DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18, 20-24, 26-28, 30, 32-38, 40-66 are pending in the application.
Claims 19, 25, 29, 31, and 39 are canceled.
Claims 1-17 and 43-66 are withdrawn from consideration as being directed to nonelected inventions.
Claims 18, 20-24, 26-28, 30, 32-38, 40-42 are examined on the merits. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18, 20-24, 26-28, 30, 32-38, 40-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. product of nature) without significantly more. 
Claim 18 recites a pharmaceutical composition comprising neural stem cells for the purpose of regenerating neural tissue wherein the cells are c-kit positive.
Neural stem cells are considered a product of nature. A three part inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101 for process claims that involve laws of nature. See Subject Matter Eligibility Guidance. This inquiry comprises answering: 
Step 1: Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 
Step 2A: 
Prong one: Does the claim recite or involve one or more judicial exceptions? Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products. ; and
Prong two: Whether the additional elements integrate the exception into a practical application? Does the additional element apply, rely or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception?
Step 2B: Does the claim as a whole recite something significantly different than the judicial exception(s)?

In the instant application,
	With respect to step 1, the claimed invention is directed to a composition comprising neural stem cells.
	With respect to step 2A prong one, the claimed invention recites neural stem cells which are not distinct from those found in nature as they are c-kit positive and as evidenced by Bantubungi et al., neural stem cells are inherently c-kit positive.
With respect to prong two of the analysis, the claimed invention further recites an intended use for the neural stem cells composition and that the neural stem cell composition is combined with a pharmaceutically acceptable carrier. This is not an integration of a practical application as it merely an intended use for the composition with no practical steps of administration. Additionally, the limitation of capable of forming neurospheres is not an integration of a practical application and not that they are formed into neurospheres. Although cytokines are additionally recited as part of the composition, it does not render the cells significantly different than their counterpart found in nature. Therefore, the additional limitations do not impose a meaningful limitation on the judicial exception.
With respect to prong 2B, the claim as a whole does not recite something significantly different than the judicial exception as Bantubungi shows that isolated rNSCs expressing c-kit, combined with SCF does not significantly influence the proliferation of the cells (p. 460, 2nd paragraph). Additionally, Bantubungi taught that the endogenous local production of SCF by host cells following striatal lesion promotes the proliferation of grafted neural stem cells, in addition to their migration (p 460, 2nd paragraph). Therefore the combination of cytokines such as SCF in a composition of neural stem cells does not amount to significantly more than the judicial exception.
As claims 20-24, 26-28, 30, 32-38, 40-42 depend on claim 18 they are additionally rejected.
Therefore claims 18, 20-24, 26-28, 30, 32-38, 40-42  are rejected as being directed to a judicial reception.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18, 20-22, 26-28, and 32-42 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. ( nature protocols VOL.7 NO.11 (2012) 2005-2009) as evidenced by Singh (2009. Cell Transplantation, Vol. 18, pp. 1197–1211) in view of Bantubungi (Mol. Cell. Neurosci. 37 (2008) 454–470; previously cited in PTO-892)
Regarding claim 18 and 42, Guo et al. teaches isolated neural stem cells wherein the neural stem cells isolated are adult neural stem cells (Abstract). As evidenced by Bantubungi, neural stem cells which are adult stem cells inherently express c-kit (Figure 6, p. 454). Guo et al. teaches culturing the population of cells and expanding them in vitro (p. 2009, 2011). Guo et al. teaches that there are lineage negative cells and lineage positive cells as seen through the expression of GFAP in parts of the isolated population of NSCs when cultured (p. 2011). As GFAP is a glial cell marker, it is inherently expressed when NSCs are differentiated and thus the NSCs would be inherently negative for GFAP. Regarding the limitation of a pharmaceutical composition, the term “pharmaceutical” does not provide a particular structure and merely an intended use for the composition. For product claims, intended purpose/use does not provide patentable weight unless it provides any structure limitation. See MPEP2111.02
However, Guo et al. does not explicitly teach that the neural stem cells are utilized for the regeneration or repair of neural tissue.
Bantubungi shows that isolated rNSCs (rat neural stem cells) dissected from the subventricular zone express c-kit and the effect of SCF on the c-kit receptors expressed on the rNSCs (Figure 6, p. 459, 465). C-kit activation promotes the proliferation and migration of adult neural stem cells (Abstract). The cells were combined with a vehicle in some cases (i.e. pharmaceutically acceptable carrier) and injected into a rat subject (p. 466) in order to explore the possibility of NSCs being able to treat Huntington’s Disease (i.e. regeneration/repair of neural tissue) (p. 454).
It would be obvious to one of ordinary skill in the art to have neural stem cells which express c-kit taught by Guo et al. and utilize them in the method of Bantubungi to inject neural stem cells in a pharmaceutical composition into a subject as with a reasonable expectation of success in order to regenerate neural tissue. An artisan would be motivated to have neural stem cells with c-kit as it promotes proliferation and migration of adult neural stem cells (Bantubungi et al.; Abstract).
Regarding claim 20, Guo et el. teaches that neural stem cells inherently can form colonies (clonogenic), are multipotent, and self-renewing (p. 2005-2006).
Regarding claim 21 and 22, Guo et al. isolates the neural stem cells from both the dendate gyrus and the subventricular zone (p. 2005).
Regarding claim 26-28, 33, and 35-37, Guo et al. teaches that the populations of cells isolated in neurospheres comprise progenitor cells (i.e. express Sox2) and that there are lineage negative cells and lineage positive cells as seen through the expression of GFAP in parts of the isolated population (p. 2011)
Regarding claim 32, Guo et al. teaches that the first successful adult NSC cultures were neurospheres isolated from the SVZ as well as a protocol for neurospheres isolated in their experiment (p. 2005-2006, Figure 4). 
Regarding claims 34 and 38, Guo et al. and Bantubungi did not teach that cells negative for beta III tubulin, Neun and/or GFAP are in the core of the neurosphere while cells positive for those markers are in one or more outer layers of the neurosphere. However, as evidenced by Singh et al. when neurospheres are formed inherently cells separate into different layers when differentiating, for instance the neurospheres of Singh contains NSCs at the inner core which are lineage positive with Sox2 expressing cells are on the outer layer and GFAP (i.e. lineage positive cells) migrated to the outside (p. 1200-1201, Figure 1).
Regarding claims 40 and 41, Guo et al. does not teach that the composition has cytokines or growth factors such as SCF. 
Bantubungi teaches that SCF is a ligand of c-kit in neural stem cells and contributes to proliferation of stem cells when SCF is increased in the tissue (Abstract, p.465).
It would be obvious to one of ordinary skill in the art to administer SCF as taught by Bantubungi with the neural stem cells of Guo which express c-kit with a reasonable expectation of success. An artisan would be motivated to do so as SCF has been shown to significantly increase the proliferation of stem cells and activates the c-kit receptor (p.465, Abstract).
Therefore the invention as a whole would be obvious to one of ordinary skill in the art.

Claims 23, 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (supra) as evidenced by Singh (supra) in view of Bantubungi (supra) as applied above in claims Claim 18, 20-22, 26-28, and 32-42 and in further view of Kelly et al. (PNAS 2004 vol. 101 no. 32 11839–11844)
As discussed above, Guo et al. and Bantubungi provide teachings for a pharmaceutical composition to regenerate or repair neural tissue with isolating neural stem cells expressing c-kit as well as a pharmaceutically acceptable carrier.
Regarding claim 23 and 24, the references do not teach isolating the cells from a human nor that they are autologous and the references do not teach that there are 106 cells/mL in the pharmaceutical composition.
Kelly et al. teaches utilizing human neural stem cells in neurospheres for transplant into an ischemic rat cortex at 105 cells per uL (Abstract).
It would be obvious to one of ordinary skill in the art to substitute human neural stem cells as taught by Kelly for the rat neural stem cells as taught by Guo with a reasonable expectation of success. Doing so would substitute two known equivalent neural stem cells for the same purpose of tissue regeneration. Furthermore, the limitation of 106 cells would be obvious as 105 cells was proven to be effective in rats. 
Therefore the invention would be obvious to one of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered regarding the 112(b) rejections, and in light of the amendments made, the rejections have been withdrawn. 
Applicant's arguments filed 06/27/2022 have been fully considered regarding the 101 rejection, however they are not found persuasive. 
Applicant argues that as the claims require culture and in vitro expansion, the products are no longer products of nature as recited in the PTAB decision.
While Examiner acknowledges the claims now recite an in vitro cell culture, the cells themselves are not structurally different than that of their naturally occurring counterpart. Additionally, a decision made on a different case may not necessarily apply to another case as these decisions are made by a case by case basis. As the claims do not recite any culturing steps nor specific culturing methods which then result in a claimed structurally distinguishable product than what is found in nature, the claims are still directed towards a judicial exception. 
Applicant's arguments filed 06/27/2022 have been fully considered regarding the 102 rejection, and in light of the amendments made, the 102 rejection concerning the reference of Bantubungi et al.  has been withdrawn as each and every limitation of newly amended claim 18 has not been addressed. However, the claims remain rejected under the 103 rejection.
Applicant's arguments filed 06/27/2022 have been fully considered, the rejection has been modified to reflect the amendments made, but the arguments are not persuasive in regards to the 103 rejection utilizing Guo et al. and Bantubungi et al. 
Regarding the primary reference, Applicant argues that Guo et al. teaches progenitors which are a subset of NSCs that are committed to a particular lineage and that progenitor cells are the daughters of stem cells not stem cells themselves.
Applicant agrees that Guo et al. does teach progenitors which meets the claimed limitation of claim 26 wherein the composition comprises progenitors positive for Sox2. Additionally, the protocol is for isolating “neural stem or progenitor cells (NSCS)” (Abstract) and Applicant discloses in the arguments that “progenitor cells are a subset of NSCs” and therefore are NSCs. These cells are isolated from adult mammals and therefore are adult as set out in Applicant’s arguments. Furthermore, as there are no structural differences given or a particular definition of progenitor cells, they are considered exchangeable with the stem cells.
Regarding the secondary reference, Applicant argues that Bantubungi and Kelly do not teach adult stem cells as the neural stem cells are isolated from a rat embryo or a fetus. 
Examiner agrees that the neural stem cells are isolated from a rat embryo, however Guo teaches the utilization of adult stem cells. Furthermore, the claim does not recite that the adult cells need to be isolated from an adult subject in order to be considered the adult stem cells of the present invention. If this is the case, then the limitation is still met by Guo et al. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1631